Appeal, as limited by the People’s brief, from so much of an order of the Supreme Court, Kings County, entered June 15, 1978, as granted the defendant’s motion to the extent of dismissing the first three counts of his indictment. Order reversed insofar as appealed from, on the law, and that branch of the defendant’s motion which is to dismiss the indictment is denied and the dismissed counts of the indictment are reinstated. The evidence before the Grand Jury was "legally sufficient” within the meaning of the applicable statute (CPL 190.65) to establish that defendant aided and abetted Jose Ayala in selling cocaine. Damiani, J. P., Shapiro, Hargett and Hartuscello, JJ., concur.